Case 1:20-cv-06986-AT Document 12 Filed 10/29/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES SED
YESH MUSIC. LLC. DOC #
DATE FILED: _ 10/29/2020
Plaintiff,
-against- 20 Civ. 6986 (AT)
CHOSEN PEOPLE MINISTRIES, INC.. ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On September 1, 2020, the Court ordered the parties to submit a joint letter and proposed case
management plan by October 26, 2020. ECF No. 8 §§ 4—5S. That submission is now overdue.

Accordingly, the parties shall submit their joint letter and proposed case management plan by 12:00
p-m. on October 30, 2020.

SO ORDERED.

Dated: October 29, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
